OPINION OF THE COURT

Per Curiam.

The proponent of the decedent’s will moved to dismiss the objection to probate filed by Mildred Kinnane, a legatee under the will, but not a distributee of the decedent. The Surrogate denied the motion. We affirm.
The proponent of the will offered for probate, who is also an attorney, its draftman, and the sole named executor, seeks dismissal of an objection to so much of the will as named him the executor. The objectant who was a close friend of the decedent for 25 years but was unrelated by blood, is a legatee under the will. The proponent’s motion to dismiss the objection is based upon the contention that since the legatee, who was bequeathed one third of the decedent’s estate, would receive nothing were the will denied probate, she had no pecuniary interest in denial and, therefore, no standing to raise objection (see Matter of Turner, 86 Misc 2d 132). The objectant responded that her interest adverse to probate existed solely with respect to so much of the will as named the proponent its sole executor. While we do not pass upon the merits of the objection, we note that it is grounded upon the allegation that the proponent inserted his name alone as executor, contrary to the allegedly declared intention of the decedent that the objectant be the executrix with the proponent serving as coexecutor to assist her in her duties and responsibilities.
Our concern upon this appeal is whether the objectant has satisfied the requirements for standing to file objections to the entirety or to part of a will. Under SCPA 1410, objection may be filed "to the probate of the will or of any portion thereof’, but the objectant must have an interest in property or in the *440estate, which interest would be adversely affected by admission of the will to probate. The interest involved has been defined as a pecuniary interest in Matter of Turner (supra) and in Matter of Haddock (22 Misc 2d 694, interpreting Surrogate’s Ct Act, § 147, the predecessor to SCPA 1410). The prospective adverse effect which must be shown has been defined as a prejudice to the objectant’s interest (Matter of Haddock, supra). From the nature of the objection asserted here, it is clear that the objectant’s position has a basis in SCPA 709, which provides that any person interested in a decedent’s estate may file objections to the grant of letters upon stating his or her interest and legal objections thereto. SCPA 103 (subd 36) defines a "person interested” as a person entitled absolutely or contingently to share in the estate. The instant objectant seeks nothing more than denial of probate to the provision which names the proponent as executor; in substance, she seeks denial of issuance of letters to him. Although the Surrogate noted that he found no case dealing with the precise objection sought to be asserted here, we agree with him that a liberal construction of the objection is required (see Matter of Scheu, 29 AD2d 626). We conclude, as the Surrogate did, that the objectant, as a legatee, has a sufficient interest in the qualifications of the executor named to manage the assets of the estate to object to his appointment.